Title: Thomas Jefferson to John Pitman, 2 January 1812
From: Jefferson, Thomas
To: Pitman, John


          
                  Sir 
                   
                     Monticello 
                     Jan. 2. 12.
          
		  
		  
		   Your favor of Dec. 4. has been duly recieved, & with it your addresses to the Tammany & Philermenian societies. in the former I find all the 
                  those sentiments of republican patriotism which distinguish every branch of the Tammany societies, and on which depend all the hopes of man of seeing one good government at least exist on the earth.
			 I will add on the subject of the
			 poem that if Homer & Virgil had employed their sublime geniusses in the cultivation of that spirit of peace & philanthropy which has inspired your muse I verily believe there would have been less of war &
			 bloodshed in the world, and Plato would probably not have proposed to exclude Poets from his republic.for these pamphlets as well as
			 for the very obliging expressions of your
			 letter towards myself personally,  
		   accept my thanks and the assurances of great respect & esteem.
          
            Th:
            Jefferson
        